UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. ANNUAL REPORT March 31, 2013 Advised by NorthCoast Asset Management LLC WWW.NORTHCOASTAM.COM (800) 558-9105 TABLE OF CONTENTS A Message to Our Shareholders 1 Sector Allocation 5 Expense Example 5 Schedule of Investments 9 Statement of Assets and Liabilities 15 Statement of Operations 16 Statements of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 19 Report of Independent Registered Public Accounting Firm 28 Trustees and Executive Officers 29 Additional Information 33 Privacy Notice 34 CAN SLIM® Select Growth Fund Dear Fellow Investor, CANGX NorthCoast Asset Management, Advisor Annual Report, March 2013 “So, first of all, let me assert my firm belief that the only thing we have to fear isfear itself” — Franklin D. Roosevelt Our 32nd President boldly delivered these words during his first inauguration speech, and after a year of market action, we struggle to find a quotation that better captures today’s mindset. Many investors are scared.The data (put/call ratios, bull/bear sentiment indicators, and dollars redeeming from equity funds) not only supports this view but also the intelligence we garner in simply speaking with investors daily in the course of our business. As our investors know, however, fear or any emotion for that matter, does not guide our investment portfolios.Data does.And though it felt scary along the way, a strong market helped propel the CAN SLIM® Select Growth Fund for the fiscal year. During the fiscal year April 1, 2012 through March 31, 2® Select Growth Fund (CANGX) gained 15.24% compared to 13.96% in the S&P 500.Due to increasingly weak economic data in Europe, stock market exposure was reduced to a low of 58% in May of 2012. In the following months, positions were steadily added in response to strong market internals. The Fund closed the fiscal year March 31, 2013 at 97% invested.Overweight positions in Consumer Discretionary, Consumer Staples and Utilities attributed to the outperformance.Stocks like The Madison Square Garden Co. (MSG) and Western Refining, Inc. (WNR) were large winners for us during the year. As we all have seen, there are frightening news stories out there — Italian elections, Cyprus, sequestration, and fiscal cliff negotiations — to name a few.But headline news doesn’t drive the market and no one makes much money watching CNBC.The market moves over time 1 CAN SLIM® Select Growth Fund because of data. We measure that data everyday and adjust accordingly.We rely on a rigorously tested combination of technical, valuation, sentiment, and macroeconomic indicators.These together signaled an opportunistic market in the first quarter ending March 31, 2013 and based on that, we invested and our clients gained. Our approach to managing market exposure is similar in design to how one would drive a car.We adjust investments to market conditions much like a driver would to driving conditions. Consider the speed at which one drives – most of the time, on the highway at least, 55 mph is a pretty comfortable ride. We all know, however, that there are factors in which changes in speed (faster or slower) are necessary. The quickest and most efficient drive is the one that actively adapts to the driving environment. Clear roads and fewer drivers allow us to drive faster, while heavy traffic and snow storms will inevitably slow us down.Driving 65 mph through a snow-storm makes for a dangerous, anxiety-filled ridejust as driving 35 mph on an open highway isn’t getting you where you need to go in the time you need to get there. You adapt your driving to the conditions around you. No single condition determines our speed on the road just as no single factor can navigate the market. It’s the aggregate that matters. At the end of the first quarter of 2013, our market outlook hasn’t varied.It still calls for a bullish posture, and as the second quarter unfolds, we will continue to monitor these indicators daily and act accordingly.That doesn’t mean a -5%/-10% trap door couldn’t open up and wreak havoc for 4-6 weeks.In today’s volatile environment, we wouldn’t be surprised to witness as many as five, 5% corrections a year now as markets move more quickly.That could happen.But what the outlook does mean is that the current market condition is strong and that a bear market decline is unlikely. 2 CAN SLIM® Select Growth Fund Consider the data of 5 years ago versus today: Market Indicator 3/31/2008 3/31/2013 Valuation – Earnings Yield of S&P 500 Index minus 10 Year Treasury Note 2.7% 4.7% Valuation – Inflation (as measured by the Consumer Price Index) 4.0% 2.9% Macroeconomic – Current Economic Activity1 Declining Steady/Increasing Sentiment – Net Equity Mutual Fund Flow2 Strongly Negative Steady Technical – VIX (as measured by the Volatility Index) 25.6 12.7 Thank you for your business.It is a privilege to serve shareholders as advisor to the fund and look forward to a bright future together. Patrick Jamin 1 Current Economic Activity – A proprietary indicator measured by Goldman Sachs, named US Current Activity Index (CAI) 2 Net Equity Mutual Fund Flow – Mutual fund data measured by Investment Company Institute (ICI) 3 CAN SLIM® Select Growth Fund Opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in micro-, small-and medium-capitalization companies, which involve additional risks such as limited liquidity and great price volatility than large-capitalization companies. The Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders.Because the Fund can invest in other investment companies your cost of investing in the Fund will be higher than your cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investment performance reflects fee waivers. In the absence of fee waivers, total returns would be reduced. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The VIX Index is an index measuring the expected level of volatility in the U.S. stock market over the next 30 days.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of holdings, please refer to the Schedule of Investments in this report.Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. The CAN SLIM® Select Growth Fund is distributed by Quasar Distributors, LLC. 4 CAN SLIM® Select Growth Fund SECTOR ALLOCATION AT MARCH 31, 2013 (UNAUDITED) *Cash equivalents and other assets in excess of liabilities. EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED MARCH 31, 2013 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and redemption fees; and (2) ongoing costs, including investment advisory fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/12 – 3/31/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed 5 CAN SLIM® Select Growth Fund EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED MARCH 31, 2013 (UNAUDITED) (CONTINUED) fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently, charges a $15.00 fee.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, distribution fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any 6 CAN SLIM® Select Growth Fund EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED MARCH 31, 2013 (UNAUDITED) (CONTINUED) transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/12 3/31/13 10/1/12 – 3/31/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.70% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 7 CAN SLIM® Select Growth Fund Value of $10,000 vs S&P 500® Index Average Annual Returns for the period ended March 31, 2013 Since Inception 1 Year 3 Year 5 Year (9/26/05) CAN SLIM® Select Growth Fund 15.24% 10.42% 7.16% 4.58% S&P 500® Index 13.96% 12.67% 5.81% 5.68% This chart illustrates the performance of a hypothetical $10,000 investment made on September 26, 2005 (the “Fund’s inception”), and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. Performance data quoted represents past performance and is not predictive of future performance. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 800-558-9105 or visiting www.northcoastam.com. The Fund imposes a 2% redemption fee on shares held less than 30 days. Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. 8 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT MARCH 31, 2013 Shares Value COMMON STOCKS: 93.2% Accommodations & Food Services: 1.9% AFC Enterprises, Inc.* $ Wyndham Worldwide Corp. Beverage & Tobacco Products: 1.7% Anheuser Busch InBev SA/NV - ADR Lorillard, Inc. Chemical Manufacturing: 11.7% CF Industries Holdings, Inc. Colgate-Palmolive Co. Ecolab, Inc. FutureFuel Corp. Grifols SA - ADR* LyondellBasell Industries NV Medifast, Inc.* Myriad Genetics, Inc.* NPS Pharmaceuticals, Inc.* PPG Industries, Inc. Questcor Pharmaceuticals, Inc. Trex Co, Inc.* West Pharmaceutical Services, Inc. Computer & Electronic Products: 5.3% Advanced Energy Industries* Arris Group, Inc.* Azz, Inc. CoreLogic, Inc.* International Business Machines Research In Motion Ltd.* Construction of Buildings: 1.9% Primoris Services Corp. The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT MARCH 31, 2013 (CONTINUED) Shares Value COMMON STOCKS: 93.2% (Continued) Construction of Buildings: 1.9% (Continued) Quanta Services, Inc.* $ Credit Intermediation: 6.4% Flagstar Bancorp, Inc.* Hanmi Financial Corp.* ICICI Bank Ltd. SA - ADR Mastercard, Inc. Ocwen Financial Corp.* Texas Capital Bancshares Inc.* Wintrust Financial Corp. Diversified Services: 3.5% Discovery Communications* Liberty Media Corp.* Scripps Networks Interactive, Inc. - Class A Viacom, Inc. Fabricated Metal Products: 0.9% Watts Water Technologies, Inc. - Class A Food Manufacturing: 1.0% The J.M. Smucker Co. Hospitals: 0.8% HCA Holdings, Inc. Information Services: 4.1% AMC Networks, Inc.- Class A* Fiserv, Inc.* Medidata Solutions, Inc.* Multimedia Games, Inc.* NetSuite, Inc.* The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT MARCH 31, 2013 (CONTINUED) Shares Value COMMON STOCKS: 93.2% (Continued) Insurance: 7.3% Cigna Corp. $ eHealth, Inc.* Fidelity National Financial, Inc. - Class A First American Financial Corp. Hilltop Holdings, Inc.* Humana, Inc. Stewart Information Services Corp. Xl Group PLC Internet Information: 1.4% Acxiom Corp.* AOL, Inc. Machinery Manufacturing: 6.4% John Bean Technologies Corp. Kulicke & Soffa Industries, Inc.* NACCO Industries, Inc. Pool Corp. Teleflex, Inc. Toro Co. Valspar Corp. Merchant Wholesalers: 7.4% Carlisle Companies, Inc. Cooper Tire & Rubber Co. Gildan Activewear, Inc. Jarden Corp.* Mohawk Industries, Inc.* Packaging Corp. of America USG Corp.* Whirlpool Corp. The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT MARCH 31, 2013 (CONTINUED) Shares Value COMMON STOCKS: 93.2% (Continued) Motion Picture & Entertainment: 0.8% The Madison Square Garden Co.* $ Oil & Gas: 1.5% CVR Energy, Inc. Valero Energy Corp. Oil & Gas Extraction: 4.4% Alon USA Energy, Inc. HollyFrontier Corp. Minerals Technologies, Inc. Tesoro Corp. Western Refining, Inc. Professional, Scientific & Technical Services: 5.2% Amdocs Ltd. Booz Allen Hamilton Holding Corp. Fair Isaac Corp. Lamar Advertising Co.* MAXIMUS, Inc. Vocus, Inc.* Retail Trade: 4.1% Aarons, Inc. Big 5 Sporting Goods Corp. Brown Shoe Co., Inc. eBay, Inc.* Steelcase, Inc. Securities & Financial Services: 2.6% Goldman Sachs Group, Inc. Piper Jaffray Co.* Solar Capital Ltd. The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT MARCH 31, 2013 (CONTINUED) Shares Value COMMON STOCKS: 93.2% (Continued) Semiconductor Related Products: 1.9% NXP Semiconductors NV* $ Volterra Semiconductor Corp.* Telecommunications: 1.9% Comcast Corp.- Class A Time Warner Cable, Inc. Transportation: 2.9% Semgroup Corp.* Targa Resources Corp. Union Pacific Corp. Transportation Equipment: 2.7% Thor Industries, Inc. TRW Automotive Holdings Corp.* Wabtec Corp. Utilities: 2.6% Aqua America, Inc. Companhia de Saneamento Basico do Estado de Sao Paulo - ADR* UGI Corp. Wood Product Manufacturing: 0.9% Louisiana Pacific Corp.* TOTAL COMMON STOCKS (Cost $60,022,901) The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT MARCH 31, 2013 (CONTINUED) Shares Value REAL ESTATE INVESTMENT TRUSTS: 2.0% First Industrial Realty Trust* $ Redwood Trust, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,411,089) INVESTMENT COMPANIES: 1.8% Hercules Tech Growth Capital, Inc. Prospect Capital Corp. TOTAL INVESTMENT COMPANIES (Cost $1,289,626) SHORT-TERM INVESTMENT: 3.5% Money Market Fund: 3.5% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00%1,2 TOTAL SHORT-TERM INVESTMENT (Cost $2,513,366) TOTAL INVESTMENTS IN SECURITIES: 100.5% (Cost $65,236,982) Liabilities in Excess of Other Assets: (0.5)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt * Non-income producing security. 1 Seven-day yield as of March 31, 2013. 2 Less than 0.005%. The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® Select Growth Fund STATEMENT OF ASSETS AND LIABILITIES AT MARCH 31, 2013 ASSETS Investments in securities, at value $ (Cost $65,236,982) Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Trustee fees Distributions payable Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Undistributed net realized gain on investments Net unrealized appreciation on investments Net assets $ Net asset value (unlimited shares authorized) $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 15 CAN SLIM® Select Growth Fund STATEMENT OF OPERATIONS FOR THE YEAR ENDED MARCH 31, 2013 INVESTMENT INCOME Dividends (net of foreign withholding tax of $4,955) $ Interest Total investment income EXPENSES Investment advisory fees Distribution fees Transfer agent fees Administration fees Fund accounting fees Audit fees Reports to shareholders Registration fees Miscellaneous expense Custody fees Chief Compliance Officer fees Legal fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation on investments Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 16 CAN SLIM® Select Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2013 March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed (accumulated) net investment income (loss) $ $ ) (a)Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2013 March 31, 2012 Shares Value Shares Value Shares sold $ $ Shares redeemed (b) Net increase (decrease) $ ) $ ) (b)Net of redemption fees of $3,755 and $28,340, respectively. The accompanying notes are an integral part of these financial statements. 17 CAN SLIM® Select Growth Fund FINANCIAL HIGHLIGHTS FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH YEAR Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) * Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: Net investment income — — — ) — Paid in capital from redemption fees (Note2) * ) * * Net asset value, end of year $ Total return % )% % % )% SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Portfolio turnover rate % RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed % After fees waived/recouped and expenses absorbed % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed % )% )% )% )% After fees waived/recouped and expenses absorbed % )% )% )% )% * Less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 18 CAN SLIM® Select Growth Fund NOTES TO FINANCIAL STATEMENTS AT MARCH 31, 2013 NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”), is a diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 26, 2005. The investment objective of the Fund is long-term capital appreciation, which it seeks to achieve through investment in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to 19 CAN SLIM® Select Growth Fund NOTES TO FINANCIAL STATEMENTS AT MARCH 31, 2013 (CONTINUED) the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At March 31, 2013, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. Generally Accepted Accounting Principles (GAAP) establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or 20 CAN SLIM® Select Growth Fund NOTES TO FINANCIAL STATEMENTS AT MARCH 31, 2013 (CONTINUED) unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2013. See the Schedule of Investments for industry breakouts. Level 1 Level 2 Level 3 Total Common Stocks $ $
